NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
NU-WAY CONCRETE COMPANY, INC.,
Appellant, ~
V.
JANET A. NAPOLITANO, SECRETARY OF
HOMELAND SECURITY,
Appellee.
2011-1171 `
Appeal from the Civi1ian Board of Contract Appeals in
n0. 1411, Administrative Judge Jeri Kay1ene S01ners.
ON MOTION
ORDER
Janet A. Nap01itano, Secretary of Homeland Security,
moves for a 14-day extension of time, until June 27, 2011
to file her responsive brief
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted

NU-wAY ooNcRE'rE v. mas 2
FoR THE CoURT
 1 5  /s/ Jan H0rbaly
Date Jan Horba1y
C1erk
cc: J. Marsha11Gi1more, Esq.
Jeffrey A. Regner, Esq.
521 us couni_:_§FEAi»)c=sALs ma
THE FEDERAl. C!RCUIT
JUN 15 2011
.lAN HDRBA1Y
CLERK